Citation Nr: 9911050	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the initial assignment of a noncompensable (0 
percent) disability rating for pes planus was proper.  

2.  Whether the initial assignment of a 10 percent disability 
rating for status post right bunionectomy with hallux valgus 
was proper.  

3.  Whether the initial assignment of a 10 percent disability 
rating for status post left bunionectomy with hallux valgus 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1974 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The claims folder was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania.

The case returns to the Board following Board remands dated 
in November 1994 and July 1996.  

The veteran has appealed the initial disability rating 
assigned by the RO for pes planus and the bilateral 
bunionectomies.  The Board construes from his continued 
disagreement an implied claim for increased disability 
ratings.  See Fenderson v. West, No. 96-947, slip op. 7 (U.S. 
Ct. Vet. App. January 20, 1999) (an appeal from an initial 
rating is a distinct claim from a claim for an increased 
rating); AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim 
for an original or an increased rating, it is presumed that 
the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Because the veteran is in receipt of the maximum 
benefit for the bilateral bunionectomies, there is no claim 
for an increased rating.  However, the claim for an increased 
rating for pes planus has not been adjudicated by the agency 
of original jurisdiction and is therefore returned to the RO 
for the necessary development and adjudication.  

The issue of whether the initial noncompensable disability 
rating for pes planus was proper is addressed in the remand 
portion of the decision, below.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran underwent bilateral bunionectomies in 
service.  

3.  The veteran is currently in receipt of the maximum 
schedular rating available for status post right bunionectomy 
with hallux valgus and status post left bunionectomy with 
hallux valgus.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent disability rating for status post right 
bunionectomy with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.71a, Diagnostic Code 5280 (1998).  

2.  The criteria for an initial disability rating greater 
than 10 percent disability rating for status post left 
bunionectomy with hallux valgus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.71a, Diagnostic Code 5280 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records showed that the veteran 
underwent bilateral bunionectomies in February 1988.  In May 
1991, the veteran reported having foot pain, particularly 
with walking or running.  She had been diagnosed with flat 
feet.  On examination, there was bilateral pes planus.  The 
plantar fascia were tender to palpation.  The diagnosis was 
flat feet and plantar fasciitis.  The veteran returned later 
in May.  She indicated that she had had sore feet since she 
underwent bunionectomies in 1988.  She had pain in the entire 
length of the foot.  She was afforded a podiatry consultation 
in June 1991.  She complained of painful feet and shins with 
most activities involving walking.  The examiner noted that 
the area of complaint was the plantar fascia and along the 
deep posterior muscle group.  There was no real palpable pain 
or edema along either area.  The assessment was fascial 
fatigue/plantar fasciitis, low grade.  The podiatrist 
prescribed semi-rigid orthotics.  However, the veteran 
continued to complain of foot pain.   

The veteran's October 1991 separation examination report 
revealed findings of mild fascial pain in the feet, with a 
diagnosis was plantar fasciitis of the feet.  On the 
accompanying report of medical history, the veteran reported 
a history of foot trouble with surgery on both feet.  
Typewritten notes indicated that the veteran had bone spurs 
on both feet in 1989, corrected with surgery.    

The veteran was afforded a VA general medical examination in 
January 1992.  She complained of recurrent pain at the 
plantar surface of each foot.  She had undergone 
bunionectomies in the past.  Examination revealed scars 
located at both metatarsophalangeal (MP) joints.  There was 
no swelling, atrophy, tenderness, limitation of motion, or 
angular fixation.  X-rays of the feet showed defects in the 
medial aspect of the heads of the first metatarsals 
bilaterally, suggesting surgical change.  There was some 
hallux valgus angulation bilaterally, as well as some slight 
narrowing of the first MP joints.  The diagnosis was 
recurrent bilateral foot pains.    

The veteran was afforded a VA orthopedic examination in May 
1992.  She related a history of painful feet and a prior 
bunionectomy.  Current complaints included pain on the 
plantar surface of both feet, aggravated by prolonged 
standing or walking.  She was previously told that she was 
flatfooted.  On examination, there appeared to be hallux 
valgus of both feet with well-healed surgical scars over the 
MP joint, secondary to prior bunionectomies.  There was some 
tenderness to palpation of the MP joints, as well as along 
the plantar surface of the foot.  X-rays of the feet revealed 
osteotomy defects in the medial heads of the first 
metatarsals bilaterally.  There was mild hallux valgus 
angulation with some first MP joint space narrowing, 
particularly on the right.  The diagnosis was bilateral foot 
pain with hallux valgus, postoperative bunionectomies, and 
bilateral pes planus.  

As part of the examination, the veteran was referred for 
neurological evaluation on a fee basis in May 1992.  She 
related a history of chronic foot problems.  She was subject 
to burning of both feet, worse with movement and activity.  
She also had flat feet.  The examination report contains of 
notation of bilateral flat feet and scars from previous 
surgery.  The impression was status post bunionectomy times 
two, flat feet, and chronic burning feet syndrome, possibly 
related to entrapment neuropathy and flat feet.   

In January 1993, the veteran was seen by Larry Hodson, a 
podiatrist for complaints of foot discomfort.

In April and May 1994, the veteran was seen at the Bay 
Podiatry Center.  She complained of foot pain.

During a April 1995 VA podiatry examination, the veteran 
complained of discomfort in the foot.  The examiner remarked 
that plantar flexion , and dorsiflexion could be performed 
with no major discomfort.  Her concern was the position of 
the great toes which were still in valgus rotation.  X-ray 
revealed large IM angles.  Several suggestions were made to 
increase her foot comfort.

During a January 1997 VA podiatry examination, postoperative 
cicatrices of the dorsomedial first metatarsophalangeal 
joints, bilateral, were noted.  She was able to squat and 
rise on her toes without pain.   

Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  See Fenderson v. West, No. 96-947, slip op. at 8-9 
(U.S. Vet. App. Jan. 20, 1999) (rule in Francisco v. Brown, 7 
Vet. App. 55 (1994), that the present level of disability is 
of primary importance in a claim for an increased rating, 
does not apply when the veteran appeals the initial 
disability rating assigned).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right and left bunionectomies with hallux 
valgus are currently evaluated as 10 percent disabling each 
under Diagnostic Code (Code) 5280, hallux valgus.  38 C.F.R. 
§ 4.71a.  A 10 percent rating is assigned for unilateral 
hallux valgus if operated with resection of the metatarsal 
head or if severe when equivalent to amputation of the great 
toe.  Ten percent is the maximum rating available under Code 
5280.  

There are several other diagnostic codes applicable to foot 
disabilities.  See 38 C.F.R. § 4.71a, Codes 5276 through 5279 
and Code 5281 through 5284.  However, in this case, the 
bunionectomies with hallux valgus fall squarely within the 
purview of Code 5280.  The Board finds that this diagnostic 
code is the most appropriate for rating purposes.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

As discussed in greater detail below, it is normally possible 
at the time of the initial rating to assigned separate rating 
for separate periods of time according to the evidence, a 
practice known as staged ratings.  Fenderson v. West, No. 96-
947, slip op. at 9 (U.S. Ct. Vet. App. January 20, 1999).  
However, the Board emphasizes in this case that, although the 
veteran appealed the initial 0 percent rating assigned by the 
RO, the RO subsequently assigned a 10 percent disability 
rating each for the right and left bunionectomies, effective 
from December 13, 1991, the original date of claim.  
Effectively, then, the initial rating was 10 percent for each 
disability.  As already discussed, 10 percent is the maximum 
available rating under Code 5280.  Therefore, there is no 
applicability of staged ratings in this case.  

Finally, the Board addresses the potential application of 
38 C.F.R. § 3.321(b)(1), which provided for an extra-
schedular if "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Generally, the Board is 
required to consider the applicability of the various 
provisions of C.F.R. Title 38 whether or not they are 
specifically raised by the veteran.  Schafrath, 1 Vet. 
App. at 593.  The Board does not have jurisdiction to award 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  However, the Board is not 
precluded from affirming an RO's conclusion that a claim does 
not meet the criteria for submission to the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service pursuant to § 3.321(b)(1), or from reaching such a 
conclusion on its own.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996).  In this case, the Board finds no evidence at the 
time of the initial disability rating to suggest that the 
residuals of the right and left bunionectomies with hallux 
valgus satisfy the criteria for consideration of 38 C.F.R. 
§ 3.321(b)(1).  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent each for right and left 
bunionectomies with hallux valgus.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5280.


ORDER

Entitlement to an initial disability rating greater than 10 
percent for status post right bunionectomy with hallux valgus 
is denied.

Entitlement to an initial disability rating greater than 10 
percent disability rating for status post left bunionectomy 
with hallux valgus is denied.


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson, slip op. at 7.  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable. Id. at 8.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings. Id. at 9.  Finally, when a veteran 
appeals the initial rating assigned for a disability, and the 
RO issues a statement of the case for an increased rating, 
the case must be remanded for the issuance of a proper 
statement of the case. Id. at 17.  On remand, the veteran is 
afforded time in which to perfect the appeal and to address 
specific items in the statement of the case. Id.  

In this case, the veteran appealed the initial noncompensable 
disability rating for pes planus assigned by the RO.  
However, it is unclear whether, as required by Fenderson, the 
RO considered the possibility of staged ratings or provided 
the veteran with a proper statement of the case with the laws 
and regulations applicable to the appeal of an initial 
disability rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should furnish the veteran and 
her representative a statement of the 
case for the issue of whether the initial 
assignment of a noncompensable disability 
rating for pes planus was proper.  The RO 
should afford the veteran 60 days in 
which to perfect her appeal and to 
address other specific issues from the 
statement of the case.  

2.  If the veteran submits any additional 
evidence, the RO should readjudicate the 
claim on the basis of that evidence.  
Notice of any readjudication should be 
sent to the veteran and her 
representative.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran is free to 
submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

